Title: To John Adams from Leendert de Neufville, 22 March 1782
From: Neufville, Leendert de
To: Adams, John



from 22 March 82
Sir

Our Good friend Dumas beggd that I would inform Your Excelency of this—L’Emissaire P W devait partir hier pour Amsterdam. Il n’en a rien fait. Il est encore ici. Je crois et d’autres aussi que ce n’est pas Ce dis promis. Others Say however Confidentally that he has gone.
We have very Satisfactory tidings from Rotterdam and Dort. They are in motion at Utrecht. As I expect Some Gentn with me I am prevented from going out but hope to pay Your Excellency my respects to morrow meanwhile I am with very great respect & great hurry Your Excellencys most obt hb St

L de Neufville Son of

